DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Weinfield et al (US Publication 2006/0191893), teaches a  filtering system (referred to as a multi-well microfiltration apparatus and system in [0095] and illustrated in Figures 1-3) for filtering samples (see [0109] and Figure 3) held in a plurality of vessels (referred to as an array of open-bottom mini-columns 12 in [0096] and illustrated in Figure 1-3), the filtering system (i.e. multi-well microfiltration system) comprising: a vacuuming plate (referred to as an upper vacuum chamber 20 in [0099] and illustrated in Figure 1-3), a plurality of walls (referred to circumferential walls 20a in [0099] and illustrated in Figure 1-3) extending from the base to define a cavity (which corresponds to a hollow interior of chamber 20, see [0099]) and a vacuum port (referred to as a hosecock 23 in [0099] in fluid communication with the cavity (the hollow interior chamber 20); and a filtering unit mounted to the vacuuming plate (20) and enclosing the cavity, the filtering unit comprising: a filter plate (referred to as a drip director plate 14 in [0101] and  illustrated in Figure 1-3) with a plurality of filter openings (referred to as drip directors 16 in [0104] and illustrated in Figure 1-3) extending therethrough; a filtering membrane (referred to as a filter sheet or membrane 8 in [0096] and illustrated in Figure 1-3) extending across the filter plate (14) and covering the plurality of filter openings (16). 
In addition, Rothmann (US Publication 2012/0070823) teaches a vessel piercing member (referred to as a hollow needle 3 in [0030] and illustrated in Figure 1), the vessel piercing member having a filter membrane (10, see [0030]). 
In addition, Kearney et al (US Patent 7,413,910), teaches a piercing plate (referred to as a guide plate 14 in the abstract) having a plurality of vessel piercing members (referred to as projections 32 in col. 5 lines 30-46), the vessel piercing members having conduits (referred to as channel 34 in col. 5 lines 30-46) extending through the piercing plate (i.e. the guide plate 14).
In addition, Rothmann teaches a method for filtering samples contained in a vessel (1, see [0030] and Figure 1), the method comprising: piercing the bottom surface of the vessel (see claim 1) by aligning the bottom surfaces with a vessel piercing member (i.e. hollow needle 3 in [0030] and illustrated in Figure 1); drawing the sample from the vessel (1) through the pierced bottom surface of the vessel (1) through a conduit (i.e. hollow needle 3) of the piercing member (i.e. hollow needle 3), and through a filtering membrane (referred to as a filter membrane 10 in [0030] and illustrated in Figure 1). In addition, Rothman teaches applying a vacuum (see [0017]). 
In addition, Weinfield teaches receiving a sample as filtered in a plurality of outlet openings aligned with the filter openings of the filtering system (see [0104], which recites “passages 32 permit filtrate to pass from each drip director 16 to a corresponding receiving well 26”).
However, neither of the three cited prior art, Weinfield, Rothmann and Kearney, teaches nor suggests a filtering system including a plurality of opening extending through a base of a vacuuming plate, the plurality of outlet openings aligned with a plurality of filter openings to allow flow from the outlet openings to the filter openings and a piercing plate on a filter plate maintaining a filtering membrane therebetween, the piercing plate having a plurality of vessel piercing members extending away from the filtering membrane, the vessel piercing members having conduits aligned with the filter openings to allow fluid flow therebetween, as required by independent claim 1.
In addition, neither of the three cited prior art, Weinfield, Rothmann and Kearney, teaches or suggests piercing more than one vessel using more than piercing member such that samples are drawn through each of the piercing member, filtered by a filtering membrane and received at outlet openings of a filtering system, as required by claim 17.
Additionally, it would not have been obvious at the time of filing for a person of ordinary skill in the art to combine the cited prior art because no teaching, suggestion or motivation in the prior art would have led a person of ordinary skill to modify one of more of the prior art references or to combine teachings taught in the prior art references to arrive at the claimed invention. 
The features of the claimed invention are aimed at providing efficient simultaneous filtration of samples held in a plurality of vessels of, for example, a digestion system,  and aimed at reducing manipulation errors that would otherwise be introduced with the manipulation of a sample vessel individually (see the instant specification [0003]-[0007]).
As a result, independent claims 1 and 17 are allowed. Moreover, the dependent claims are hereby allowed due to the dependency from the respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                              

/JENNIFER WECKER/Primary Examiner, Art Unit 1797